Title: To Benjamin Franklin from Claude-Mammès de Pahin Champlain de La Blancherie, 30 [April] 1778
From: La Blancherie, Claude-Mammès Pahin de Champlain de
To: Franklin, Benjamin


La Blancherie (1752–1811) was a young man with a big idea. He had already spent two years in the French West Indies, where the treatment of blacks revolted him, and had published a treatise on education; now his energies were devoted to establishing an international cultural center for all the arts and sciences. The project had been under way for some time, in the form of gatherings at the Collège de Bayeux. A printed invitation, published in a newspaper and enclosed with this letter, announced that the meetings would begin again on April 30 after the Easter holiday and would be held every Thursday. Any one interested and able to contribute is welcome. Those who wish to show books, prints, mechanical devices or other objects, or have information to furnish or request, are cordially urged to come, but in the mornings. Artists are asked to send their addresses, the lack of which has prevented La Blancherie from showing his eagerness to know them and use their talents. Three days before, as he says here, he discussed this particular meeting with Franklin. Now, at the crack of dawn, he is using all his blandishments to secure the American’s attendance. Whether he succeeded on that particular Thursday we do not know, but Franklin was soon involved in an endeavor that must have had echoes for him of the Junta of his youth.
 
Monsieur
Paris le 30 [April, 1778] à 6 heures du matin
Je prends la liberté de vous envoyer une seconde invitation à l’Assemblée dont j’eus l’honneur de vous entretenir Lundi dernier, avec la copie des détails insérés à ce sujet dans la gazette des Deux Ponts. Il seroit bien glorieux pour cet établissement dont vous avez reconnu l’utilité, s’il vous devoit par un moment de l’honneur de votre présence, sa stabilité et sa considération. Qu’il seroit doux pour moi de recevoir en particulier ce témoignage de votre protection—et de le voir applaudi par la multitude des savans, des gens de lettres, des artistes et des Etrangers les plus distingués que vous trouveriez réunis, en même temps qu’ils vous rendront leurs hommages et partageront ma vive et délicieuse reconnaissance! L’heure du rendez-vous est indiquée à quatre heures et demie il ne finit guère que vers dix heures du soir. Ainsi, Monsieur, vous avez tout cet intervalle pour nous accorder le bienfait d’un seul de vos moments. Un de vos moments, Monsieur! Soyez persuadé que j’en sens tout le prix et si je vous supplie de le dérober, en notre faveur, à vos importantes occupations ce n’est que pour vous prier de faire des heureux, et c’est en effet continuer l’histoire de votre vie. Le ciel, avec sa toute puissance, ne pourroit donner à mon coeur des motifs plus puissants pour agir sur le votre. Je lui reprocherai, si mes voeux ne sont pas exaucés, de m’avoir refusé le don de vous les présenter d’une maniere plus efficace.
A cinq heures, à six, à sept. Vous trouverez toujours le même spectacle, la même variété de choses et de personnes. Vous sortirez quand cela vous plaira. Mais ne point venir est la seule chose qui Vous seroit peut être la plus commode et qui par le chagrin que j’essuyerois, devient très difficile à supposer.
Je vous en demande mille pardons, monsieur. Mais j’ai déjà été tant de fois l’écho des applaudissements que le public a donnés à votre présence qu’il me semble que je vous implore pour sa satisfaction.
Le porteur de cette lettre est envoyé exprès pour mettre à vos pieds mes voeux et mes hommages. M. Dubourg qui est venu à cette assemblée, et à qui je dois l’occasion d’avoir eu l’honneur de vous faire ma cour, m’a pourtant promis qu’il intéresseroit, pour que vous les agréiez, La Respectable Dame qui s’honnore de vous posséder. Cette lettre vous aura fait connaitre mon zele. Mais c’est à vous, c’est à Elle que je devrai ma gloire et mon bonheur. Je suis avec un profond respect, Monsieur, Votre tres humble et très obeissant serviteur
Pahin DE Champlain, DE LA BlancherieAncien college de Bayeux rue de la Harpe
 
Notation: De La Blancherie Paris 30
